          Case 1:19-cv-02676-RDM Document 39 Filed 05/14/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

                 Plaintiffs,

         vs.                                                  Case No. 1:19-cv-2676 (RDM)

 KENNETH T. CUCCINELLI II, in his
    purported official capacity as acting
    Director of U.S. Citizenship and
    Immigration Services, et al.,

                 Defendants.


                                    JOINT STATUS REPORT

        The parties respectfully submit the following joint status report pursuant to the Court’s

April 17, 2020 Minute Order. In view of the Court’s memorandum opinion and Order entering

partial final judgment on Plaintiffs’ claim under the Federal Vacancies Reform Act (“FVRA”), see

Dkts. 37-38, the parties are in agreement that staying this litigation pending appeal of the Court’s

decision and/or ratification of the set-aside Directives is the appropriate next step, as a stay would

best serve judicial economy. The parties further agree that the Government will file a status report

informing the Court: (1) regarding the decision it has made as to whether to appeal the Court’s

decision and Order entering partial final judgment; and/or (2) whether the set-aside directives are

ratified or re-issued, in the event either ratification or re-issuance occurs.

                          PLAINTIFFS’ ADDITIONAL STATEMENT

        Plaintiffs believe that the litigation should be stayed pending Defendants’ appeal of the

Court’s decision and/or the potential ratification or any action Defendants might characterize as

re-issuance of the Directives set aside by the Court. Any ratification or re-issuance of the
         Case 1:19-cv-02676-RDM Document 39 Filed 05/14/20 Page 2 of 2



Directives would again injure Plaintiff RAICES as well as other asylum seekers and

organizations, and this Court has already received ample briefing on the pertinent issues

presented by the Directives. In addition, Plaintiffs reserve the right to move to lift the stay earlier

in the event that they become aware of any issues in complying with the Court’s decision.

 Dated: May 14, 2020                                   Respectfully submitted,

 /s/ John T. Lewis (with consent)                      JOSEPH H. HUNT
 John Lewis (D.C. Bar No. 1033826)                     Assistant Attorney General
 Benjamin Seel (D.C. Bar No. 1035286)
 Nitin Shah (D.C. Bar No. 156035)                      SCOTT G. STEWART
 DEMOCRACY FORWARD FOUNDATION                          Deputy Assistant Attorney General
 1333 H Street NW
 Washington, DC 20005                                  WILLIAM C. PEACHEY
 (202) 448-9090                                        Director
 jlewis@democracyforward.org
 bseel@democracyforward.org                            EREZ REUVENI
 nshah@democracyforward.org                            Assistant Director

 Bradley Jenkins*                                      By: /s/ Archith Ramkumar
 CATHOLIC LEGAL IMMIGRATION                            ARCHITH RAMKUMAR
 NETWORK, INC.                                         Trial Attorney
 8757 Georgia Ave., Suite 850                          Office of Immigration Litigation
 Silver Spring, MD 20910                               U.S. Department of Justice, Civil Division
 (301) 565-4820                                        P.O. Box 868, Ben Franklin Station
 bjenkins@cliniclegal.org                              Washington, DC 20044
                                                       Tel: (202) 598-8060
 Manoj Govindaiah (D.D.C. Bar ID TX0145)               Email: Archith.Ramkumar@usdoj.gov
 REFUGEE AND IMMIGRANT CENTER FOR
 EDUCATION AND LEGAL SERVICES                          Counsel for Defendants
 802 Kentucky Ave.
 San Antonio, TX 78201
 (210) 787-3745
 manoj.govindaiah@raicestexas.org

 Counsel for Plaintiffs

 *Admitted pro hac vice
